DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This First Office Action is in response to claims filed 9/15/2020.  Claims 1-21 are pending and examined.

Claim Objections
Claims 1, 2, 6, 7, 9, 11, 12, 17, and 21 are objected to for minor informalities. Appropriate corrective action is required.
Claim 1, the recitations of “each of the plurality of wires” and “forming plasma” are believed to be in error for respectively “each wire of the plurality of wires” and “forming a plasma”
Claim 2, the recitation of “the electrical breakdown” is believed to be in error for “an electrical breakdown.
Claim 6, the recitation of “the power source” is believed to be in error for “the power supply”. 
Claim 7, the recitations of “each of the plurality of wires” and “each electrical switch” are believed to be in error respectively for “each wire of the plurality of wires” and “each electrical switch of the plurality of electrical switches”.
Claim 9
Claim 11, the recitations of “having conductive plate” and “each of the plurality of wires” and “forming plasma” are believed to be in error for respectively “having a conductive plate” and “each wire of the plurality of wires” and “forming a plasma”.
Claim 12, the recitation of “the electrical breakdown” is believed to be in error for “an electrical breakdown”. 
Claim 17, the recitations of “each electrical switch” is believed to be in error for “each electrical switch of the plurality of electrical switches”. 
Claim 21, the recitation of “forming plasma” is believed to be in error for “forming a plasma”. 


Drawings
The drawings are objected to because Fig. 2 is a photograph. Black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention.  There is no indication that a line drawing is not a practicable medium for the subject matter of figure 2. The replacement must should be in India ink, or its equivalent that secures solid black lines; see 37 C.F.R. 1.84. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neumann 2018/0244406.
Regarding claim 21, Neumann teaches a matrix thruster (Fig. 4a 400), comprising: a conductive plate (Fig. 4a 110) with an opening (Fig. 4a the passage through 110 housing 120, 130,140, and 150) a plurality of wires (Fig. 4a 130 and 150) within the opening (see Fig. 4a); and an electrical switch (428) that initiates ([0055] The A trigger applies a short duration, high current surface flashover across an insulating barrier between a trigger pin or wire and an upper surface of the cathode. The flashover generates cathode spots on the upper surface of the cathode, leading to the creation of plasma. The production of plasma is maintained by a potential difference between the cathode and an anode
The recitation of “an arc discharge between the conductive plate and a first wire of the plurality of wires generates an inter-electrode film that facilitates plasma formation at a second wire of the plurality of wires” is an inherent characteristic of Neumann.  In particular, Krishnan 10,989,179 teaches that operation of a vacuum arc thruster results in the cathode (130 of Neumann) depositing of cathode material onto the insulator (col. 2 ll. 38-39 “Another shortcoming of the VAT is re-deposition of ejected metal from the cathode onto the insulating layer”). Over time the redeposition of cathode material inherent to vacuum arc thrusters will form conductive paths over insulators such as trigger insulator 140 of Neumann, the conductive path being an interelectrode film (between 130 and 150 which are electrodes) that would reduce the voltage required for arc initiation between 130 and 150 thereby facilitating plasma generation at a second wire (150 of Neumann) of the plurality of wires.  As such, Neumann as discussed above anticipates the limitation of “an arc discharge between the conductive plate and a first wire of the plurality of wires generates an inter-electrode film that facilitates plasma formation at a second wire of the plurality of wires”.  See MPEP 2144: I. “If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus”. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann.
Regarding claim 1, Neumann teaches a matrix thruster (Fig. 4b 400), comprising: a conductive plate (Fig. 4b 110) with an opening (Fig. 4b the passage through 110 housing 120, 130,140, and 150); a plurality of wires (Fig. 4b 130 and 150) within the opening (see Fig. 4b); a power supply (Fig. 10 1050) electrically connected to the conductive plate or at least one the plurality of wires via an inductor (Lm – Ln are all connect 1050 to 130 see Fig. 10 and see [0079] “In the example of FIG. 10, each of the the main capacitor bank Cm discharges current through the inductor Lm and into the cathode 130 to power the plasma arc. After a short, predefined time interval, such as a few tens to hundreds of microseconds, switch S1 is closed, allowing current to flow from the sub-bank capacitor C1 through the inductor L1 to the cathode 130. The inductor L1 is present to ensure that the rise time of sub-bank C1 is sufficiently small. Increasing the flow of current to the anode 130 increases the number of cathode spots that form on the surface of the cathode 130. Increasing the number of cathode spots ensures that fewer surface ridges are formed on the upper surface of the cathode 130.” See also [0078] FIG. 10 illustrates a sample circuit diagram 1000 showing a capacitor charging power supply 1050 supplying power to a set of sub-banks of capacitors C1, . . . , Cn in parallel with a main capacitor bank Cm, corresponding to the main capacitor bank 420 of FIG. 4 a. )); and an electrical switch (Fig. 10 any of Sm-Sn) that creates a current change (the current flow from each capacitor Cm-Cn through its respective inductor Lm-Ln and to 130 [0079] the main capacitor bank Cm discharges current through the inductor Lm and into the cathode 130 to power the plasma arc. After a short, predefined time interval, such as a few tens to hundreds of microseconds, switch S1 is closed, allowing current to flow from the sub-bank capacitor C1 through the inductor L1 to the cathode 130), the current change creating an electric potential spike across the inductor (the potential spike that results from the current going from 0 to non-zero as the capacitor discharges), the electric potential spike across the inductor initiating an arc discharge 
Neumann is silent as to the power supply being electrically connected to each of the plurality of wires via an inductor.
Neumann teaches that circuit 1000 is operable to generate an arc discharge from wire 130.
It would have been obvious for one of ordinary skill in the art  prior to the effective filing date of the claimed invention to have modified Neumann with Neumann’s teachings on discharge power supplies for thrusters so as to provide an additional circuit 1000 as the high voltage trigger power supply 425 since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element for another (a circuit as shown in 1000 for the generic trigger power supply 425) to obtain predictable results (a circuit of the type 1000 is taught by Neuman as being suitable for initiating a plasma arc discharge from an electrode); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B).  The additional capacitor charging power supply of the additional circuit 1000 is construed being a part of the recited power supply, which reads on the power supply (the portion of the power supply comprising 1050 and the additional 1050) being electrically connected to each of the plurality of wires (130 and 150) via an inductor (see Fig. 10 and [0079] cited supra, 130 is connected to the inductors of inductors Lm-Ln of 
Regarding claim 10, Neumann teaches the invention as discussed above.
Neumann as discussed above does not teach a microcontroller that controls the matrix thruster by outputting signals to the electrical switch. 
Neumann teaches a microcontroller (processor, a memory, and a computer program  per [0050] ...The trigger control system 470 may be implemented, for example, by using one or more switches and an associated controller to control actuation of those switches. In one arrangement, the trigger control system 470 includes a processor, a memory, and a computer program stored in the memory and adapted to be executed on the processor, whereby when executed the program provides an interface to a user to enable a user to select between an open and closed state of the switch(es), thereby to control application of a high voltage trigger signal from the high voltage trigger supply 425 to the trigger pin 150) that controls the matrix thruster by outputting signals to a switch (the one or more switches, see [0050] cited supra). 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Neumann further with Neumann’s teachings on microcontrollers for controlling the output of discharge power supplies microprocessor controls over the switch to facilitate user control over the voltage supplied to the wires.
Regarding claim 11
The recited method steps are the normal operation of the apparatus taught by Neumann in the rejection of claim 1 supra.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have performed the method steps recited in claim 11 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.
Regarding claim 20, per the rejection of claim 10 supra, Neumann teaches the structural limitations of claim 20.
The recited method steps are the normal operation of the apparatus taught by Neumann in the rejection of claim 10 supra.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have performed the method steps recited in claim 20 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.

Allowable Subject Matter
Claims 2-9 and 12-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 
Regarding claims 2-9 and 12-19, the applied prior are does not teach:
Claim 2: carbon paint applied to the conductive plate in combination with the other limitations of the claims. 
Claim 6: the conductive plate is electrically connected to the power source via the inductor in combination with the other limitations of the claims.
Claim 7: each electrical switch initiating an arc discharge between a respective one of the plurality of wires and the conductive plate in combination with the other limitations of the claims. 
Claim 8: a plurality of capacitors that each store a voltage generated by the power supply, the electrical switch, and the inductor in combination with the other limitations of the claims. 
Claim 12: applying carbon paint to the conductive plate in combination with the other limitations of the claims. 
Claim 16: the conductive plate is electrically connected to the power source via the inductor in combination with the other limitations of the claims. 
Claim 17: each electrical switch initiating an arc discharge between a respective one of the plurality of wires and the conductive plate in combination with the other limitations of the claims. 
Claim 18: a plurality of capacitors that each store a voltage generated by the power supply, the electrical switch, and the inductor in combination with the other limitations of the claims.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741